Citation Nr: 1638785	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-40 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for rickets, to include as secondary to herbicide exposure.

4.  Entitlement to an effective date prior to December 21, 2010 for service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972.  He served in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, November 2011, and July 2012 rating decisions of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA). 

The claims for service connection for a left ankle disability and a left knee disability were previously before the Board in May 2014.  At that time, the Board found that new and material evidence had been received to reopen the Veteran's claim for service connection for a left knee disability and a right knee disability.  The claims for service connection for a left ankle disability, a left knee disability, and a right knee disability were then remanded for additional development.  

Entitlement to service connection for a right knee disability was granted in a June 2015 rating decision.  This is considered a complete grant of the benefit sought, and this matter is no longer on appeal.  The remaining issues have been returned to the Board for further appellate consideration.  

In addition, following the May 2014 Board remand the Veteran finalized his appeals on the issues of service connection for rickets and an earlier effective date for service connection for PTSD.  These issues have now been certified to the Board for appellate consideration.  




FINDINGS OF FACT

1.  The weight of the evidence indicates that there is no causal relationship between the Veteran's current left ankle disability and his reported injury during service; the weight of the evidence further indicates that the left ankle disability was not caused by or aggravated by the Veteran's service connected right knee disability.  

2.  The weight of the evidence indicates that there is no causal relationship between the Veteran's current left knee disability and his reported injury during service; the weight of the evidence further indicates that the left knee disability was not caused by or aggravated by the Veteran's service connected right knee disability.  

3.  With regard to rickets, the Veteran is presumed to have been sound upon entering service; there is no clear and unmistakable evidence to rebut the presumption of soundness, and there is no current diagnosis of rickets.  

4.  The Veteran's claim of PTSD was denied by the Board on December 2, 2010.  

5.  The Veteran's request to reopen his claim of service connection for PTSD was received on December 21, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.309, 3.310(a) (2015).  

2.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.310(a) (2015).  

3.  The criteria for entitlement to service connection for rickets have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.304(b), 3.307, 3.309(e) (2015).  

4.  The December 2, 2010 Board decision that denied entitlement to service connection for post-traumatic stress disorder is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1105 (2015). 

5.  The criteria for an effective date prior to December 21, 2010 for service connection for post-traumatic stress disorder have not been met.  38 C.F.R. § 3.400(q)(1)(ii) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran was provided with complete VCAA notification in letters dated March 2010 and November 2011 prior to the initial adjudication of his claim of service connection for a left ankle disability, a left knee disability and rickets.  The duty to notify has been met for these issues.  

Regarding the claim of entitlement to an earlier effective date for service connection for PTSD, the Board observes that this is an appeal of the rating decision that made the initial grant of service connection and the effective date assigned therein.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of his claimed disabilities, and opinions that address the etiology of these disabilities have been obtained.  The Veteran's VA treatment records have also been obtained, as have pertinent private medical records.  The Veteran was previously scheduled for a hearing at the RO before a Veterans Law Judge but he failed to report.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Medical evidence shows mild degenerative changes in the left knee.  If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Left Ankle

The Veteran contends that he has developed a left ankle disability due to active service.  He believes that his disability is the result of the intense physical activity that was required of him during service.  The Veteran states that he has experienced joint pains ever since he was discharged from active service.  

A review of the Veteran's service treatment records reveals that they do not contain a diagnosis of a left ankle disability, and that there is no indication of complaints or treatment pertaining to the left ankle.  His December 1971 separation examination showed normal lower extremities.  7/24/2006 VBMS, STR - Medical, p. 4.  

In a November 2010 statement, the Veteran's wife stated that she knew the Veteran before he entered service, when he was a healthy young man.  She recalled that when the Veteran returned from service he was complaining of leg and joint pain.  She did not specifically mention the left ankle in this statement.  11/24/2010 VBMS, VA 21-4138 Statement in Support of Claim, p. 1.  

The Veteran was afforded a VA examination of his left ankle in June 2014.  The claims file was reviewed by the examiner.  The Veteran gave a history of hurting his ankle while deployed in Vietnam around 1971.  He stated that the pain persisted after discharge from service, though he did not seek medical care until after he vested in the VA about 2000.  The Veteran's current complaints were of pain and stiffness over the ankle with movement, standing, and walking.  An X-ray study was negative for any significant arthritic change, and there were no focal areas of bone erosion or destruction.  The only findings were of a moderate sized plantar calcaneal spur and a much smaller calcaneal spur at the insertion of the Achilles tendon.  The diagnosis was left ankle myofascial syndrome.  10/15/2014 VBMS, VA Examination, p. 3.  

At the conclusion of the examination, the examiner opined that it was less likely than not that the current left ankle condition was caused by, aggravated by, or the result of active service.  The rationale was that there was no evidence of a left ankle disability in the service treatment records or on the discharge examination.  There was also no evidence of a left ankle disability after discharge from service, including the first 12 months following separation, or in subsequent VA outpatient records.  The examiner noted that the Veteran had worked over 30 years at a manufacturing job, and did not report any interference with his ability to perform the work.  Therefore, the examiner opined that the etiology of the current left ankle disability was the many years of standing and walking.  Finally, the examiner opined that it was less likely than not that the Veteran's left ankle disability was caused by or aggravated by his service connected right knee patellofemoral syndrome.  The examiner reasoned that this right knee disability was an anterior compartment condition and did not affect the weight bearing knee.  There was no medical authority or peer reviewed medical literature to support the contention that patellofemoral syndrome could be causative or aggravate an ankle myofascial syndrome.  

No other medical evidence of record addressed the left ankle.

The Board finds that entitlement to service connection for a left ankle disability is not warranted.  The Veteran reports that he hurt his ankle during active service.  While the Board has no reason to doubt the Veteran's statement, there is no evidence in the service treatment records of a left ankle disability, and the normal findings on the separation examination suggest that any injury he sustained was acute and resolved without any residual disability.  The only medical evidence to establish the existence of a left ankle disability is the June 2014 VA examination.  However, the examiner opined that it was less likely than not that this disability was due to active service.  His opinion was not based solely on the absence of medical records showing a left ankle disability in service or until the current examination, but instead considered the Veteran's post service occupation and found that the left ankle disability was the result of many years of standing and walking.  

In contrast, the Veteran believes that his left ankle disability is the result of his activities during active service.  However, there is no indication that the Veteran has any medical training, and while he is competent to report his symptoms, he is not competent to make a diagnosis of his ankle disability or to express an opinion regarding a complex medical opinion such as the etiology of this disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In the absence of any competent evidence of a causal relationship between the Veteran's current left ankle disability and his reported injury in service, the Board must find that service connection for a left ankle disability is not established.  In reaching this decision, the Board has considered the Veteran's statements and the statements of his wife pertaining to joint pain since discharge.  However, the Veteran's wife did not specifically indicate that the left ankle was involved.  More importantly, as there is no evidence that the Veteran has arthritis of the left ankle or any other disability listed at 38 C.F.R. § 3.309, the question of continuity of symptomatology does not arise.  See Walker.  

Finally, the April 2014 VA examiner opined that the Veteran's service connected right knee disability did not cause or aggravate the left ankle disability, and provided a sufficient rationale to support his opinion.  See 38 C.F.R. § 3.310(a).  no other medical evidence in the file refutes this conclusion. The Board concludes that entitlement to service connection for a left ankle disability is not supported on any basis.  

Left Knee

As with the left ankle, the Veteran contends that he has developed a left knee disability due to physical activity during active service.  He reports that he has experienced left knee pain ever since separation.  

A review of the service treatment records fails to reveal any diagnosis of a left knee disability, or any indication of complaints or treatment pertaining to the left knee.  His December 1971 separation examination found that his lower extremities were normal.  7/24/2006 VBMS, STR - Medical, p. 4.  

The initial post service complaints of knee pain are found in VA treatment records dated November 2003.  These show that the Veteran was seen for low back pain with radiation into the knees.  However, there was no diagnosis of a left knee disability at that time.  12/16/2003 VBMS, Medical Treatment Record - Government Facility, p. 5.  

VA treatment records dated August 2007 show that the Veteran was seen for an evaluation of both knees, although he stated that the right knee caused the most pain.  The focus of the examination concerned the right knee, but the Veteran also had a slight problem with the left knee, which he attributed to favoring the right.  However, the left knee did not have a significant problem.  The examiner opined that the main contributing factor to the Veteran's complaints was his job, which kept him on his feet and included standing, walking, climbing stairs, squatting, and kneeling for eight hours a day.  8/22/2008, VBMS, Medical Treatment Record - Government Facility, p. 19. 

Private treatment records dating from April 2008 to September 2008 show that the Veteran sustained an injury to his left knee, which was addressed with arthroscopic surgery.  At the April 2008 initial examination, the Veteran reported that he had fallen on hard concrete the previous week and sustained an injury to the left knee.  This knee was now painful and stiff, and he was unable to fully straighten it since the fall.  The Veteran reported that there were no problems with the left knee before this time.  4/8/2011 VBMS, Medical Treatment Record -Non-Government Facility, p. 15.  A magnetic resonance imaging study revealed a tear, and this was repaired by arthroscopic surgery in May 2008.  4/8/2011 VBMS, Medical Treatment Record -Non-Government Facility, pp. 13, 19.  

VA treatment records dated April 2010 show that the Veteran reported bilateral knee pain, which had begun more than a year ago.  An X-ray study revealed mild degenerative changes in the medial joint compartment.  6/28/2010, VBMS, Medical Treatment Record - Government Facility, pp. 1, 9.  

The Veteran's wife indicated in her November 2010 statement that the Veteran returned from service complaining about leg and joint pain.  She states that he experienced stiffness, pain, and swelling in his knees from sitting.  11/24/2010 VBMS, VA 21-4138 Statement in Support of Claim, p. 1.  

The Veteran underwent a VA examination of his left knee in June 2014.  The claims file was reviewed by the examiner.  During the interview, the Veteran was described as vague being in his answers, and he had difficulty remembering his full history with regard to both knees.  He reported falling off a truck in service, but denied being seen for any injury during service.  The Veteran reported that he had experienced bilateral knee pain since discharge, which had progressed over the years.  He had not received treatment for either knee until about 2000.  He had worked in manufacturing for 30 years prior to retirement.  The Veteran now had generalized pain in the left knee.  The history of arthroscopic surgery was noted.  At the conclusion of the examination, the diagnosis was left knee meniscal tear with residual degenerative joint disease.  10/15/2014 VBMS, VA Examination, p. 8.  

The examiner opined that it was less likely than not that the Veteran's left knee disability was caused by, aggravated by, or the result of active service.  The rationale was based on the lack of treatment for a left knee disability in service, the normal findings on the separation examination, and the absence of knee pain until after the on the job injury caused by his fall in 2008.  The examiner also opined that it was less likely than not that the Veteran's left knee disability was caused by, aggravated by, or the result of his service connected right knee disability.  The rationale for that opinion was that there was no medical authority or peer reviewed medical literature to support the contention that right knee chondromalacia patella can be causative or aggravate an acute left meniscal tear.  It was further noted that the Veteran's gait was nonantalgic and there was no evidence that the right knee disability had caused the fall that resulted in the left knee injury.  

The Board finds that entitlement to service connection for a left knee disability is not established.  The Veteran reports that he hurt his knee during active service.  While the Board has no reason to doubt the Veteran's statement, there is no evidence in the service treatment records of a left knee disability, and the normal findings on the separation examination suggest that any injury he sustained was acute and resolved without any residual disability.  The post service medical records first show reports of left knee pain in 2003, but this was attributed to radiation from a back disability and no diagnosis of a left knee disability was made.  There were also reports of left knee pain in 2007, but these were described as not significant and no diagnosis of a left knee disability was made at that time either.  

The initial medical evidence of a chronic left knee disability is not until the Veteran's injury in April 2008.  The June 2014 examiner reviewed the record, and opined that it was less likely than not that this disability was due to active service.  Although he did not note the reports of left knee pain in 2003 or 2007, his review of the record remains accurate as there was no diagnosis of a left knee disability on either of those occasions.  Furthermore, his opinion was not based solely on the absence of medical records showing a left knee disability in service or until many years later, but also considered the records from the April 2008 injury and the history given by the Veteran at that time. 

In contrast, the Veteran believes that his left knee disability is the result of his activities during active service.  However, there is no indication that the Veteran has any medical training, and while he is competent to report his symptoms, he is not competent to make a diagnosis of his ankle disability or to express an opinion regarding a complex medical opinion such as the etiology of this disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In the absence of any competent evidence of a causal relationship between the Veteran's current left knee disability and his reported injury in service, the Board must find that service connection for a left knee disability is not established.  

In reaching this decision, the Board has considered whether or not the arthritis of the left knee can be presumed to have been incurred in service.  However, as there was no diagnosis of arthritis in service or during the first year after discharge, service incurrence is not presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has also considered the Veteran's statements and the statements of his wife pertaining to joint pain since discharge.  However, the Board must find that they do no serve to establish continuity of symptomatology because they are contradicted by the Veteran's report to the April 2008 private doctor who treated his left knee injury.  At that time, he stated he had not previously experienced any left knee problems.  The Board finds this statement to be highly probative, as it was made when the Veteran was seeking treatment for an acute injury and he would be expected to be truthful in order to assist his doctor in the assessment of the injury.  Continuity of symptomatology is therefore not established here, either by the documented evidence of record or by the lay evidence.  

Finally, the April 2014 VA examiner opined that the Veteran's service connected right knee disability did not cause or aggravate the left knee disability, and provided a rationale to support his opinion.  See 38 C.F.R. § 3.310(a).  The Board concludes that entitlement to service connection for a left knee disability is not supported on any basis.  

Rickets

The Veteran believes that he had rickets prior to entering service.  As noted in the June 2014 VA examination, shortly before entering service, his doctor noted that he was bowlegged and said that it was the result of rickets.  No laboratory testing was done.  He contends that this disability was aggravated during service, possibly as the result of herbicide exposure.  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, there are certain diseases that shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

The Veteran's August 1969 induction examination was negative for rickets.  His lower extremities were normal.  7/24/2006 VBMS, STR - Medical, p. 2.

The post service medical records are completely negative for any reference to or diagnosis of rickets.  

As previously reported, the Veteran's wife indicated in a November 2010 statement that she knew the Veteran before he entered service when he was a healthy young man.  She stated when the Veteran returned from service, he was complaining about leg and joint pain.  She did not specifically mention rickets in this statement.  11/24/2010 VBMS, VA 21-4138 Statement in Support of Claim, p. 1.  

The Veteran underwent a VA examination for nutritional deficiencies in June 2014.  The examiner stated that the Veteran did not currently have and had never been diagnosed with a nutritional deficiency.  The Veteran's statement that he had been told by a physician shortly before entering service that he had rickets was noted.  This was based solely on his being bow legged.  No laboratory testing was done, and he was never been treated for rickets as a child.  Currently, there were no findings suggestive of rickets.  There was no femoral or tibial bowing on examination, although there was genu varum.  Multiple laboratory reports showed normal calcium.  The examiner opined that the Veteran did not have the claimed condition.  10/15/2014 VBMS, VA Examination, p. 1.

The Board finds that entitlement to service connection for rickets is not warranted.  

Initially, the Board notes a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  As the Veteran's entrance examination was negative for rickets, he is presumed to have been sound upon entering service.  The Veteran's report that he was told by a physician shortly before service that he had rickets does not constitute the clear and unmistakable evidence required to rebut this presumption, especially here, where the "diagnosis" was made merely by observation as opposed to through diagnostic or laboratory tests.  On induction, his lower extremities were normal, and he was not noted to be bow legged.  As the Veteran is presumed to have been sound upon entering service, the matter of aggravation does not need to be addressed.  

The Veteran's service treatment records and post service medical records are also negative for a diagnosis or evidence of rickets.  Although the Veteran is presumed to have been exposed to herbicides during his service in Vietnam, rickets is not a disability which has been associated with such exposure.  38 C.F.R. §§ 3.307, 3.309(e).

Finally, and most importantly, there is no diagnosis of rickets at present or at any time during the appeals period.  The June 2014 examiner states that the Veteran does not have the claimed disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  A claimant must have the disability at time of application for VA benefits.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in the absence of any medical evidence whatsoever to establish that the Veteran now has rickets, or has ever had rickets at any point during his appeal, service connection is not established.  



Earlier Effective Date

The Veteran contends that the effective date of the award of service connection for his PTSD should be the date of his original claim, in June 2003.  He believes that his claim has been active ever since it was submitted.  

The record confirms that the Veteran submitted a claim for service connection for PTSD on June 16, 2003.  This claim was denied in a December 2003 rating decision.  The Veteran initiated an appeal of this decision by submitting a notice of disagreement in March 2004, and a statement of the case was issued in May 2004.  However, the Veteran did not complete his appeal by submitting a substantive appeal.  Therefore, the December 2003 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 20.200 (2015). 

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 C.F.R. § 3.156(a) (2015). 

In September 2006, the Veteran submitted a statement in regards to his PTSD which the RO accepted as a request to reopen his previously denied claim.  A December 2006 rating decision found that new and material evidence had not been received and denied the request.  The Veteran appealed this decision to the Board.  Then, in a December 2010 decision, the Board determined that new and material evidence had been received, and the claim for service connection for PTSD was reopened.  However, the Board then considered the claim for service connection for PTSD on the merits, and proceeded to deny service connection for the disability.  This decision is also final, but may be reopened upon receipt of new and material evidence.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

Additional statements were received at the RO from the Veteran and his representative regarding his PTSD on December 21, 2010.  12/21/2010 VBMS, VA 21-4138 Statement in Support of Claim, p. 1.  This was accepted as a new request to reopen the previously denied claims for service connection for PTSD.  Subsequently, a November 2011 rating decision granted entitlement to service connection for PTSD and assigned an effective date of December 21, 2010.  The Veteran submitted a notice of disagreement with this date, initiating the current appeal.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015). 

However, the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).

The Board must find that the earliest possible effective date for the award of service connection for the Veteran's PTSD is December 21, 2010.  This is the date on which his request to reopen his previously denied claim was received.  

The Veteran argues that his claim has been pending ever since he submitted his original claim in 2003.  However, as discussed above, this is not so.  His original claim was denied by the December 2003 rating decision, which became final.  His 2006 claim was eventually denied by the Board in December 2010, and that decision is also final.  The Veteran has not alleged that either of these decisions contains clear and unmistakable error.  See 38 C.F.R. § 3.105(a) (2015).  The claim that led to the eventual grant of service connection was the one received on December 21, 2010.  

The United States Court of Appeals for Veterans Claims (Court) has held that the effective date of the grant of service connection based on a reopened claim cannot be the date of receipt of the claim that was previously and finally denied.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  

The Board also notes that a claim that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  "The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."  Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).  

The evidence indicates that the Veteran was entitled to service connection for PTSD on the date that he submitted his new claim on December 21, 2010.  Therefore, the current effective date of December 21, 2010 for service connection for PTSD is correct, and entitlement to an earlier effective date is not established.  38 C.F.R. § 3.400(q)(1)(ii).  


ORDER

Entitlement to service connection for a left ankle disability is denied. 

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for rickets to include as secondary to herbicide exposure is denied. 

Entitlement to an effective date prior to December 21, 2010 for service connection for post-traumatic stress disorder is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


